

                                      Exhibit 10(p)


DESCRIPTION OF
RESTRICTED STOCK UNIT AWARD
GRANTED UNDER THE
OLIN CORPORATION __________ LONG TERM INCENTIVE PLAN




1.  
Terms



The terms and conditions of these Restricted Stock Units are contained in the
Award Certificate evidencing the grant of such Award, this Award Description and
in the Olin Corporation _______ Long Term Incentive Plan (the “Plan”).


2.  
Definitions



“Vesting Date” means with respect to a Restricted Stock Unit, the date on which
you become entitled to receive the shares underlying the Restricted Stock Unit,
as set forth in your Award Certificate.


Other capitalized terms used but not defined herein have the meanings specified
in the Plan.


3.  
Vesting and Payment



(a)  
Except as otherwise provided in the Plan or in this Award Description, your
interest in the Restricted Stock Units awarded to you will vest only at the
close of business on the Vesting Date for such Restricted Stock Units, if you
are employed by Olin from the grant date through the Vesting Date.  Each
Restricted Stock Unit not vested shall be forfeited.



(b)  
Each vested Restricted Stock Unit shall be payable by delivery of one share of
Olin Common Stock (subject to adjustment as provided in the Plan), except as
otherwise provided in the Plan.



(c)  
Each outstanding Restricted Stock Unit shall accrue Dividend Equivalents
(amounts equivalent to the cash dividends payable in cash), deferred in the form
of cash.  Such Dividend Equivalents shall be paid only when and if the
Restricted Stock Unit on which such Dividend Equivalents were accrued
vests.  Dividend Equivalents will accrue interest at an annual rate equal to
Olin’s before tax cost of borrowing as determined from time to time by the Chief
Financial Officer, the Treasurer or the Controller of the Company (or in the
event there is no such borrowing, the Federal Reserve A1/P1 Composite rate for
90 day commercial paper plus 10 basis points, as determined by any such officer)
or such other rate as determined from time to time by the Board or the
Committee, compounded quarterly, from the date accrued to the earlier of the
date paid or forfeiture.  To the extent a Restricted Stock Unit does not vest or
is otherwise forfeited, any accrued and unpaid Dividend Equivalents (and any
interest on such Dividend Equivalents) shall be forfeited.



1

--------------------------------------------------------------------------------


(d)  
Except as otherwise specifically provided in the Plan, the total number of
Restricted Stock Units (and Dividend Equivalents and related interest) that vest
as of the Vesting Date shall be paid on or as soon as administratively feasible
after such Vesting Date, but no later than March 15th of the calendar year
following the calendar year of the Vesting Date.



(e)  
Restricted Stock Units shall carry no voting rights nor, except as specifically
provided herein, be entitled to receive any dividends or other rights enjoyed by
shareholders.



4.  
Termination of Employment



(a)  
Any Restricted Stock Units not yet vested shall be forfeited if your employment
terminates either for cause or without Olin’s written consent.  If your
employment should terminate before the applicable Vesting Date without cause and
with Olin’s written consent or by virtue of your death or total disability or
retirement under an Olin benefit plan, the Committee shall determine, in its
sole discretion, which outstanding Restricted Stock Units not yet vested
(including Dividend Equivalents and related interest), if any, shall not be
forfeited provided that if you are not a Section 16 officer or director of Olin
when your employment terminates, the Chief Executive Officer of Olin shall be
authorized to make such determination.



(b)  
With respect to any non-forfeited Restricted Stock Units (and Dividend
Equivalents and related interest) of a terminated Participant relating to
incomplete Vesting Period, you will receive shares in payment of such Restricted
Stock Units (and related Dividend Equivalents and interest, if any) on or as
soon as administratively feasible after your termination, but no later than
March 15th of the calendar year following the calendar year of your termination,
subject to the provisions of the Plan.



5.  
Tax Withholding



Olin will withhold from the payout of the Restricted Stock Units (and related
Dividend Equivalents) the amount necessary to satisfy your federal, state and
local withholding tax requirements.


6.  
Miscellaneous



By accepting the Award of Restricted Stock Units, you agree that such Award is
special compensation, and that any amount paid will not affect


(a)  
The amount of any pension under any pension or retirement plan in which you
participate as an employee of Olin,



2

--------------------------------------------------------------------------------


(b)  
The amount of coverage under any group life insurance plan in which you
participate as an employee of Olin, or



(c)  
The benefits under any other benefit plan or any kind heretofore or hereafter in
effect, under which the availability or amount of benefits is related to
compensation.



(d)  
To the extent any provision of this Award Description would subject any
Participant to liability for interest or additional taxes under Code Section
409A, it will be deemed null and void, to the extent permitted by law and deemed
advisable by the Committee.  It is intended that this Award will be exempt from
Code Section 409A (or to the extent applicable, comply with Code Section 409A),
and this Award Description shall be interpreted and construed on a basis
consistent with such intent.  This Award Description may be amended in any
respect deemed necessary (including retroactively) by the Committee in order to
preserve exemption (or, if applicable, compliance) with Code Section 409A.



(e)  
This provision under Section 6(e) shall apply if any right you may have pursuant
to this Award is considered deferred compensation under Code Section 409A.



(i)  
Notwithstanding Section 3(d), the payment made under Section 3(d) shall be paid
no later than 60 days after the Vesting Date.



(ii)  
Notwithstanding Section 4(b), and subject to paragraph (iii) below, the payment
made under Section 4(b) shall be paid no later than 60 days after your
termination.



(iii)  
If you are a Specified Employee (as defined and determined under Code Section
409A) at the time you become entitled to payment under Section 4(b), then no
payment which is payable upon your termination of employment as determined under
Code Section 409A and not subject to an exception or exemption thereunder, shall
be paid to you until the date that is six (6) months after your
termination.  Any such payment that would otherwise have been paid to you during
this six-month period shall instead be paid to you on or as soon as
administratively feasible following the date that is six (6) months after your
termination, but no later than 60 days after such date.  Until payment, you will
continue to accrue Dividend Equivalents (and related interest) on the Restricted
Stock Units as provided in Section 3(c).



(iv)  
A “termination of employment”, “termination”, or “retirement” (or other similar
term having a similar import) under this Award shall have the same meaning as a
“separation from service” as defined in Code Section 409A.


 
3

--------------------------------------------------------------------------------

 
